Citation Nr: 9931623	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  90-19 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinus disability.

2.  Entitlement to service connection for disabilities of the 
spine, right wrist and other joints.

3.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran represents himself in this matter.

When the case was most recently before the Board in December 
1997, it was remanded to provide the veteran with an 
opportunity to testify before a member of the Board.  The 
requested hearing was held in July 1999 and the claims 
folders were returned to the Board shortly thereafter.

The issue of entitlement to an evaluation in excess of 10 
percent for pes planus is addressed in the remand at the end 
of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1982, 
the veteran's claim for entitlement to service connection for 
a sinus disability was denied.

2.  The evidence received since the September 1982 rating 
decision denying service connection for a sinus disability is 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The claims for service connection for disabilities of the 
spine, right wrist and other joints are not plausible.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a sinus disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  The claims of entitlement to service connection for 
disabilities of the spine, right wrist and other joints are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that Social Security 
Administration records and decisions pertaining to the 
veteran, all available VA treatment records identified by the 
veteran as pertinent to the issues on appeal, and all 
available VA educational records for the veteran have been 
obtained by the RO.  The Board specifically notes that the RO 
determined in August 1996 that no separate folder pertaining 
to VA educational benefits for the veteran exists.

I.  Sinus Disability - New and Material Evidence

The veteran has requested that his claim for entitlement to 
service connection for a sinus disability be reopened.  The 
veteran's claim for service connection for a sinus disability 
was originally denied in an unappealed September 1982 rating 
decision in which it was concluded that the evidence did not 
show the existence of a chronic sinus disability. 

The evidence of record at the time of the September 1982 
decision consisted of the veteran's service medical records, 
written statements of the veteran, and VA educational 
assistance records dated from March 1977 to January 1979.  
The service medical records document sinus complaints with 
various diagnoses, but no diagnosis of a chronic sinus 
disorder.  The report of the veteran's August 1975 
examination for separation indicates that his sinuses were 
found to be normal on clinical evaluation.  It reflects that 
no diagnosis of a sinus disorder was made.  In his written 
statements, the veteran essentially alleged that he had a 
sinus disability which was incurred in service.  The VA 
educational assistance records contain no reference to a 
sinus disability.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the September 1982 
rating decision consists of medical records pertaining to 
evaluation and treatment of the veteran in June 1976 and 
thereafter, April and September 1990 vocational 
rehabilitation and counseling records dated in 1990, a 
transcript of an August 1990 personal hearing before a 
traveling section of the Board, January 1991 and April 1995 
decisions of the Social Security Administration and the 
medical records upon which those decisions were based, a 
transcript of a January 1997 personal hearing before a 
hearing officer, and a transcript of a July 1999 hearing 
before one of the undersigned members of the Board.  

The medical evidence added to the record documents the 
presence of sinus problems many years after the veteran's 
discharge from service.  It includes no evidence suggesting 
that any current sinus disorder originated in service, 
increased in severity during service or is otherwise 
etiologically related to service.  Therefore, the medical 
evidence added to the record is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The other evidence added to the record since the September 
1982 decision, with the exception of the transcripts of the 
veteran's August 1990 and July 1999 hearings, includes 
nothing pertinent to the claim for service connection for 
sinus disability.  Therefore, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

At the August 1990 hearing before a traveling section of the 
Board, the veteran testified that that he had had sinus 
problems ever since being stationed in Yuma, Arizona, during 
service.  He stated that he treated himself with over the 
counter nasal sprays.  At the January 1999 hearing before one 
of the undersigned members of the Board, the veteran stated 
that he believed that his military service either caused or 
aggravated a sinus disability.  The veteran testified that 
his sinus condition increased in severity during service and 
that he had had chronic sinus problems ever since service.

The veteran's testimony is more than merely cumulative since 
he has provided additional details concerning his reasons for 
believing that service connection is warranted for sinus 
disability.  However, service medical records show that no 
chronic sinus disorder was diagnosed and that the veteran's 
sinuses were found to be normal on examination for 
separation.  Consequently, the question of whether any post-
service sinus disorder is etiologically related to the sinus 
problems in service or is otherwise etiologically related to 
service is medical in nature.  The veteran is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the Board has not found 
the veteran's testimony to be so significant that it must be 
considered to fairly decide the merits of the claim.

Accordingly, the Board concludes that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for sinus disability.  

II.  Disabilities of the Spine, Right Wrist and Other Joints

The veteran claims that he is entitled to service connection 
for disabilities of the spine, right wrist and other joints 
because they originated in service as a result of multiple 
electrical shocks that he received while working on air 
conditioning units.  He asserts that on many of these 
occasions, he sustained trauma as a result of being thrown 
back by the electrical shock.  He asserts that his recently 
diagnosed fibromyalgia was caused by these electrical shocks 
in service and that he manifested symptoms of fibromyalgia in 
service.  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service medical records show that the veteran was seen with 
back and other joint complaints but do not show that any 
diagnosis of a chronic disorder was rendered.  The report of 
the veteran's August 1975 examination for separation shows 
that his spine, right wrist and other joints were found to be 
normal on clinical evaluation and that no pertinent diagnosis 
was rendered.  

The post-service medical evidence of record shows that the 
veteran has been seen at various times since the early 1980's 
with spine and other joint complaints with various diagnoses 
being rendered, including fibromyalgia and arthritis.  The 
post service medical evidence of record includes no 
contemporaneous medical evidence of a spine or joint disorder 
within a year of the veteran's discharge from service and no 
medical opinion suggesting that any spine or joint disorder 
was present within a year of the veteran's discharge from 
service or is etiologically related to service.  

The Board specifically notes that when the veteran was seen 
by VA on an outpatient basis in August 1996, he attributed 
his pain in multiple joints to being electrically shocked 
many times while working on air conditioning units.  The 
impression was osteoarthritis/pain syndrome of unclear 
etiology.  The examiner stated that he was unaware of any 
studies on the effects of repeated electrical shock exposure.  
A December 1996 VA outpatient record indicates that the 
veteran was being referred to the pain clinic because of 
chronic pain "?" secondary to electric shock exposure.  A 
February 1997 VA outpatient record indicates that the veteran 
was found to have fibromyalgia and was referred to the pain 
clinic.  A February 1997 pain clinic entry indicates that the 
veteran believed that his fibromyalgia was caused by 
electrical shocks sustained while he was in service.  

These VA outpatient records document the veteran's belief 
that his pain in multiple joints is due to electrical shocks 
that he received in service.  At best one could construe the 
December 1996 entry as providing a speculative opinion 
concerning the alleged etiology.  A speculative opinion is 
not sufficient to well ground a claim.  See Tirpak, at 611.  
None of the other entries is supportive of the veteran's 
claims.

In fact, the evidence linking the claimed disabilities to 
service is limited to the veteran's own statements.  As noted 
previously, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical diagnosis.  See 
Espiritu, at 494-95.  Therefore, the Board must conclude that 
these claims are not well grounded.

Although the Board has disposed of these claims on grounds 
different from those of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94  
(1993).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a sinus 
disability is denied.

Entitlement to service connection for disabilities of the 
spine, right wrist and other joints is denied.


REMAND

The veteran seeks an evaluation in excess of 10 percent for 
pes planus.  The veteran testified in January 1999 that he 
had a VA podiatry appointment scheduled for the end of that 
month.  He requested that the podiatry report be obtained 
prior to a decision on his pes planus claim.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may possess additional records 
pertinent to his pes planus claim.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.  In any event, the RO 
should obtain copies of all records of 
treatment of the veteran at the Boise, 
Idaho VA Medical Center subsequent to 
February 1997.  

2.  Then, the veteran should be scheduled 
for a VA examination by a podiatrist to 
determine the current degree of severity 
of the veteran's pes planus.  All tests 
and studies deemed necessary should be 
performed and all clinical manifestations 
should be reported in detail.  The 
examiner should be informed of the 
criteria provided in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for evaluating pes 
planus, and be requested to specifically 
address the criteria in the examination 
report.  The examiner should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The claims folders must be made 
available to the examiner for review.

3.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim for an 
evaluation in excess of 10 percent for 
pes planus.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	U. R. POWELL	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals








